Citation Nr: 1635028	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-37 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 30 percent for migraine and tension headaches as residuals of a traumatic brain injury (TBI). 

2.  Entitlement to a compensable initial rating for a left knee disability based on instability effective from April 7, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.P.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to October 1994.   

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  An October 2014 decision by the Board, in pertinent part, denied claims for ratings in excess of 30 percent for migraine and tension headaches and a compensable initial rating for a left knee disability based on instability effective from April 7, 2009.  The Board also granted a 20 percent disability rating for a meniscal condition of the left knee manifested by locking and pain.  In a January 2015 decision, the RO implemented the Board's grant of a 20 percent rating under Diagnostic Code 5828 and assigned an effective date of April 7, 2009.  The RO also discontinued the noncompensable disability rating for left knee instability under Diagnostic Code 5257.  

The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court set aside and remanded the Board's October 2014 denial of the claims for ratings in excess of 30 percent for migraine and tension headaches and a compensable initial rating for a left knee disability based on instability effective from April 7, 2009.  

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board finds that a remand is necessary in order to ensure compliance with the Court's directives and that there is a complete record upon which to decide the  claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

First with respect to headaches, the Court found that the Board's adjudication of this claim in its October 2014 decision was not in compliance with Pierce v. Principi, 18 Vet.App. 440 (2004).  In Pierce, the Court examined the "productive of severe economic inadaptability" criterion for a 50 percent evaluation for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Id. at 446.  Notwithstanding this fact, the Court rejected the notion that the "severe economic inadaptability" standard codified at DC 8100 was equivalent to an "inability to secure or follow a substantially gainful occupation," the standard for a total disability rating for compensation based on individual Unemployability (TDIU) under 38 C.F.R. § 4.16(a).  Id.  In addition, the Court in Pierce found that the phrase "productive of severe economic inadaptability" codified at DC 8100 should be construed to mean a level of disability "producing" or "capable of producing" severe economic inadaptability.  Id., at 445.  

As to the particular Pierce violations in the October 2014 Board decision, the Court in its December 2015 memorandum decision found as follows:  

First, the Board appears to have violated Pierce by imposing a requirement that the [V]eteran's headaches rendered him unemployable to satisfy the severe economic inadaptability criterion for a 50% evaluation under DC 8100.  The Board emphasized that multiple VA examiners had concluded that the [V]eteran's headaches did "not prevent him from working" and that the [V]eteran had "not submitted any evidence that would support a finding that his tension and migraine headaches prevent him from finding or maintaining substantially gainful employment." [] (emphasis added). 

By invoking the TDIU standard of inability to secure or follow substantially gainful employment, the Board essentially required that [the Veteran] show that his headaches rendered him unemployable to establish severe economic inadaptability. [] Given the Court's holding in Pierce that severe economic inadaptability requires less than Unemployability, the Board erred in equating the terms and holding [the Veteran] to a higher standard than set forth in DC 8100.  18 Vet.App. at 446; see Pernorio v. Derwinski, 2 Vet.App. 625, 628 (1992) (holding that the Board erred "[i]n using a standard that exceeded that found in the regulation"). 

Second, the Board focused solely on whether [the Veteran's] headaches produced severe economic inadaptability without considering whether they were capable of producing such inadaptability. [] Even assuming, without deciding, that the Board did not clearly err in finding that [the Veteran's] absences and early departures from work to date were not "the kind of frequent and prolonged absences that could be reasonably characterized as producing 'severe economic inadaptability'"[], the Board did not explain whether the [V]eteran's headache symptoms, including nausea, vomiting, blackouts, sensitivity to light and sound, and incapacitation [] were capable of producing such frequent and prolonged absences. 

To ensure compliance with the directives of the December 2015 Court decision with respect to the proper analysis under Pierce of the "severe economic inadaptability" criterion for a 50 percent evaluation under DC 8100, the Board finds that a VA examination to determine the functional impacts of the Veteran's migraine headaches is necessary.  In this regard, the Veteran was last afforded a VA compensation examination to assess the severity of this headaches well over four years ago in November 2011, and the findings from this examination are too stale to conduct the analysis directed by the Court.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  This remand will also afford the AOJ the opportunity to contact the Veteran and ask him to provide any evidence that may assist in conducting this analysis.  

With respect the propriety of the noncompensable rating assigned for left knee instability, the December 2015 Court decision found that the Board erred it in its October 2014 decision to the extent that "it failed to discuss the November 2011 VA orthopedic examiner's favorable finding that the [V]eteran required a cane and knee brace due to left knee instability."  The Court found that this finding was material and potentially favorable to the Veteran because it might be establish that there is "slight" recurrent subluxation or lateral instability so as to warrant a 10 percent rating under 38 C.F.R. § 4.7a, DC 5257.  

As with respect to migraine headaches, the Board finds the clinical record to be too stale to determine the severity of the Veteran's left knee instability-to include the degree to which such requires the use of a cane or brace-as the Veteran was last provided a VA compensation examination to address this disability well over four years ago in November 2011.  Therefore, the AOJ will be directed to afford the Veteran a VA examination to asses the severity of the instability in his left knee.  The Board notes that the AOJ assigned a 20 percent disability rating for a left knee meniscus condition, effective April 7, 2009.  The knee examination required by this remand will only pertain to the issue of instability, as the rating assigned under Diagnostic Code 5258 is not on appeal.  This remand will also afford the AOJ the opportunity to contact the Veteran and ask him to provide any evidence as to the severity of the his left knee instability that may assist in making this determination.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist him in obtaining any evidence that may support the claims that have been remanded.  All attempts to obtain such records must be documented in the claims file.  The AOJ must make two attempts to obtain any private treatment records identified by the Veteran unless the first attempt demonstrates that further attempts would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2.  Obtain any VA outpatient treatment records that may be available that have not been associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

3.  After obtaining all outstanding records, the Veteran should be afforded VA examinations to determine the current nature and severity of his service-connected headaches and instability of the left knee.  The electronic file, as well as copy of this Remand, must be made available to and be reviewed by the examiners.  

The clinician who conducts the examination to determine the severity of the Veteran's headaches  should specifically describe the overall impact of such on the Veteran's functioning, to include whether they produce, or are capable of producing,  prolonged absences from work.  

The clinician who conducts the examination to determine the severity of the Veteran's left knee instability should specifically indicate whether such requires the use of a brace or cane.  The examiner should also state whether the Veteran's left knee instability is manifested by "slight," "moderate," or "severe" recurrent subluxation or lateral instability.  

The examiners should provide a complete rationale for all conclusions reached.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes clear reasons and bases for all determinations.  Thereafter, the Veteran and his representative should be afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




